Citation Nr: 0018454	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1977.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO, in pertinent part, denied 
entitlement to service connection a chronic acquired 
variously diagnosed left hip disorder, asthma and allergies, 
bronchitis, and cardiovascular disease.

In July 1997 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for a chronic acquired 
variously diagnosed left hip disorder, and remanded the issue 
of entitlement to service connection for asthma and 
allergies, bronchitis, and cardiovascular disease to the RO 
for further development and adjudicative actions.

In September 1998 the RO implemented the Board's July 1997 
grant and issued a rating decision reflecting a left hip 
disorder as service-connected with assignment of a 10 percent 
evaluation effective August 30, 1993.

In February 2000 the RO granted entitlement to service 
connection for asthmatic bronchitis with assignment of a 
noncompensable evaluation effective August 30, 1993, and a 10 
percent evaluation effective October 7, 1996.  The RO also 
granted entitlement to service connection for allergic 
rhinitis with assignment of a noncompensable evaluation 
effective August 30, 1993.

In February 2000 the RO affirmed the denial of entitlement to 
service connection for coronary artery disease.

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

The probative medical evidence of record shows that a VA 
examiner has in essence associated the veteran's coronary 
artery disease with hypertension with his twenty years of 
active service.


CONCLUSION OF LAW

Coronary artery disease with hypertension was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991);  38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that no abnormalities of the 
lungs and chest, heart, and vascular system were found when 
the veteran was examined for enlistment in July 1957.  Blood 
pressure was reported as 140/80.  

A January 1962 medical record shows the veteran was noted as 
having high blood pressure by the Flight Surgeon.  
Examination disclosed blood pressure readings of 138/90 and 
144/90.  Repeat blood pressure readings were 135/80 and 
140/85.

The July 1967 report of a periodic general medical 
examination shows there were no abnormalities of the lungs 
and chest, heart, and vascular system.  Blood pressure was 
130/74.  On the report of medical history portion of the 
examination the veteran denied a history of pain or pressure 
in the chest, palpitation or pounding heart.  He admitted to 
a history of high or low blood pressure.  The examiner noted 
that high blood pressure had been found three years earlier.  
The veteran was currently reported as asymptomatic, and that 
high blood pressure was not confirmed, and there were no 
complications or sequelae.

The veteran was hospitalized in March 1968 because of pain 
and tenderness on the proximal portion of the left index 
finger.  Blood pressure taken at that time was 160/100.

A May 1970 report of general medical examination for initial 
flying shows there were no abnormalities of the lungs and 
chest, heart, and vascular system.  Blood pressure was 
130/80.  An electrocardiogram (EKG) was interpreted as 
normal.  


The veteran denied all pertinent symptomatology to include 
pain and pressure in the chest when he completed the report 
of general medical history portion of the examination.  The 
June 1970 examinations show the same pertinent medical 
information, but blood pressure was 104/60.  The EKG was 
interpreted as normal.  The April 1975 periodic examination 
shows the same medical information; however, blood pressure 
was 134/86, and the veteran admitted to a history of high 
blood pressure.  The EKG was normal.

The April 1977 report of general medical examination for 
retirement shows the clinical evaluations of the lungs and 
chest, heart, and vascular system were normal.  Blood 
pressure was 128/86.  The veteran denied a history of pain or 
pressure in the chest, palpitation or pounding heart, but 
admitted to a history of high or low blood pressure when he 
completed the medical history portion of the examination.  
The examiner recorded that the veteran had had intermittent 
episodes of elevated blood pressure, thought due to anxiety.  
The examiner noted that no treatment had been sought, and 
that blood pressure was within normal limits on current 
examination.

Associated with the claims file is a substantial quantity of 
the veteran's treatment reports from a military medical 
facility including his treatment for heart disease in 1993.

VA conducted a general medical examination of the veteran in 
October 1993.  It was reported by history that he was 
admitted to the emergency room of a hospital for new onset of 
chest pain with no prior history of angina.  He underwent a 
cardiac catheterization and was found to have triple vessel 
disease.  An EKG noted a possible old myocardial infarction.  
He underwent a three vessel coronary artery bypass graft 
(CABG).  Coronary artery disease was diagnosed.

VA conducted a medical examination of the veteran in April 
1999.  It was reported as history that he had had an anterior 
apical myocardial infarction in July 1993 for a CABG times 
three.  The veteran recalled having problems with blood 
pressure in service.  

The examiner recorded numerous blood pressure readings from 
the service medical records which he considered to be 
abnormal, and stated that other blood pressure readings were 
normal.  The current examination concluded in a pertinent 
diagnosis of coronary artery disease with hypertension, 
controlled.

In his discussion, the examiner recorded that the veteran did 
unquestionably have episodes of elevated blood pressure in 
service, but not sustained blood pressure elevation.  Thus, 
he did have the propensity to have periodic blood pressure 
elevations when he was in service.  The examiner noted he 
could not determine if he had hyperlipidemia at that time.  
That was subsequently diagnosed, and more likely than not, 
that was present when the veteran was in service.

The examiner noted that male sex, hypertension, 
hyperlipidemia, were common causes of coronary artery 
disease, in addition to genetic factors, all of which 
obviously crossed the veteran's service dates and made some 
contributions.  The examiner noted it was clear that the 
veteran's diet would have played a significant role in the 
genesis of his coronary artery disease in addition to the 
other factors.  

The examiner noted that blood pressure elevation was less 
well documented, but episodic elevations in blood pressure 
certainly were present at the time of the veteran's service.  
The examiner noted this was a closer call (comparing his 
evaluation of the evidence referable to later service-
connected asthmatic bronchitis and allergic rhinitis), but 
there was evidence that there was early genesis of coronary 
artery disease.  The examiner noted the veteran recalled 
having chest pain on hunting, walking up hills, even dating 
back to the age of 16, and this came a peak and to a 
crescendo in 1993 when he had infarcted.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as coronary 
artery disease and/or hypertension to a degree of 10 percent 
within one year from the date of termination of such service 
establishes a presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.
When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board's review of the evidence of record shows that the 
veteran has been diagnosed with coronary artery disease with 
hypertension.  

A VA physician has expressed the opinion that the service 
medical records show evidence of cardiovascular disease.  A 
VA physician also has expressed the opinion that the service 
medical records reflect early genesis of coronary artery 
disease with hypertension.  Accordingly, the Board finds that 
the veteran's claim of entitlement to service connection for 
coronary artery disease with hypertension is well grounded.  
Caluza v. Brown. 7 Vet. App. 498 (1995).

The Board must now determine whether the evidentiary record 
supports a grant of service connection for coronary artery 
disease with hypertension.  The Board is of the opinion that 
such is the case with resolution of all reasonable doubt in 
favor of the veteran.  In this regard, the Board notes that a 
VA examiner who reviewed the record was very emphatic in 
concluding that episodic elevations of blood pressure were 
present in service.  He also opined that even though 
hyperlipidemia was not diagnosed in service, but subsequent 
thereto, it was assuredly present while the veteran was on 
active duty.  Hyperlipidemia was also acknowledged by the 
examiner to be a cause of heart disease.

The VA examiner also stated that it is clear the veteran's 
diet would have played a significant role in the genesis of 
his coronary artery disease in addition to the fact that the 
veteran is male.  Added to hypertension, the VA examiner 
acknowledged that all these factors crossed the veteran's 
service dates.  The only doubtful opinion expressed by the 
examiner was that the veteran had recalled having chest pain 
since 16 years old, thereby providing a basis to possibly 
conclude that the genesis of coronary artery disease may have 
been present prior to service.  

The Board finds this medical history of the veteran totally 
in contrast to the service medical records which show he 
repeatedly denied a history of pain or pressure in the chest 
on general medical examinations.  In fact, when he was 
examined by VA in October 1993, the examiner reported there 
was no prior history of angina, and he was reported to have 
new onset of chest pain.  

Accordingly, the Board finds that it cannot be concluded that 
the genesis of coronary heart disease can be traced prior to 
service when the veteran was only 16 years of age.  It well 
to note that not only on the examination for enlistment, but 
on several other examinations in service the veteran was not 
found to have any chest abnormalities, and if pain had been a 
longstanding problem, the veteran certainly would have at 
least on one occasion have reported it.

The Board finds that any reasonable doubt existing in this 
case should be resolved in the veteran's favor.  In this 
regard it is well to remember that the veteran spent twenty 
years of his life on active duty, and was acknowledged by a 
VA examiner to have had many etiological factors for 
developing heart disease, and that all these factors crossed 
his many long years of service.  The Board finds it would be 
unreasonable to dissociate the veteran's post service 
reported coronary artery disease with hypertension from his 
long period of active service, especially in view of the fact 
that a VA examiner appears to associate such disease with his 
period of service.  

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for coronary artery disease with hypertension.  
38 C.F.R. §§ 3.102, 3.303(d), 4.3


ORDER

Entitlement to service connection for coronary artery disease 
with hypertension is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

